DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the lip as set forth in paragraph [360] and the spindle as set forth in paragraph [330].  
The drawings are objected to because figure 12 mislabels reference #2 as reference #4 and vice versa.  The reference numbers should be reversed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 includes commentary in brackets about the parts being numbered that needs to be deleted.  Appropriate correction is required.
Claims 9, 11 and 12 objected to because of the following informalities:  these claims include reference numbers in parentheses while the other claims omit the reference numbers.  The claims should be consistent in either all including reference numbers in parentheses or omitting them.  .  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: in lines 2-3, “open to a bottom said first housing” should read --open to a bottom of said first housing--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 6-20 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 5.
Claim 6 recites the limitation, “further comprising two rectangular prism shaped magnets” in lines 1-2.  It is unclear whether the prism shaped magnets are in addition to the two magnets previously recited in claim 3, upon which claim 6 depends, or whether this limitation is further defining the shape of the two previously recited magnets.  It is noted that the way the claim is recited, it appears to be reciting two additional magnets; however, the specification and figures describe there only being two magnets that are rectangular prism shaped.  As such the claim is indefinite for failing to distinctly claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karkos, Jr. et al. (U.S. Patent No. 8,282,268).
Regarding claim 1, Karkos, Jr. et al. discloses an impeller system (abstract; figures 1-19) comprised of:
a first housing (figures 3 and 4, reference #22a, 22b and 34) rotatably abutted or connected to at least one washer (figures 3 and 4, reference #80);
a portal within said first housing having a narrower middle section between two wider sections and a lower indented section within a raised border (figures 3 and 4, see all sides and sections of reference #22a (two outer curved section are two wider sections and straight middle section over hole is narrow middle section; middle hole is lower indented section; vertical walls is raised border).
Regarding claim 2, Karkos, Jr. et al. discloses a plate surrounded, at least in part, by said lower indented section (figure 3, reference #96).
Regarding claim 3, Karkos, Jr. et al. discloses two magnets separately abutted against said plate (figures 3 and 7, reference #34a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkos, Jr. et al. in view of Yu (U.S. Patent Pub. No. 2012/0291637).
Regarding claim 4, Karkos, Jr. et al. discloses all the limitations as set forth above.  The reference also discloses wherein said two wider sections of the housing have a portal opening formed between flanges of said narrower section (see figures 4 and 7-9, center hole and surrounding sections of reference #34 has a flange around portal openings for holding magnets 34a as demonstrated by flanged shape of reference #34a).  However, the reference does not explicitly disclose the shape of the wider sections to be a rectangular.  It is well known that the housing can have a variety of shapes of configurations to accommodate a variety of shaped magnets, including circular, trapezoidal, square, 
Regarding claim 5, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said lip is interrupted by said flanges of said narrower middle section (see figures 4 and 7-9, center hole and surrounding sections of reference #34 has a flange around portal openings for holding magnets 34a as demonstrated by flanged shape of reference #34a that interrupts reference #22b).
Regarding claim 6, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified teaches two rectangular prism shaped magnets, each within one of said wider sections (Yu figures 3, 5-7 and 10).  It is well known that the magnets can have a variety of shapes of configurations, including circular, trapezoidal, square, rectangular, etc. (as evidenced by Yu figures 3 and 5-10).   The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify vessel of Karkos, Jr. et al. to include a variety of magnet shapes, as taught by Yu.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to increase the efficiency of magnetic pull as well as simplify the manufacturing process.
Regarding claim 7, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein each of said two rectangular prisms is abutted against said plate (figure 3, reference #34 and 96).
Regarding claim 8, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said first housing has a lower spindle under said narrower middle section (figure 4, reference #70).
Regarding claim 9, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein a bowl is centered above said first housing (figures 2-4, reference #22).
Regarding claim 10, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further teaches wherein each of said two rectangular prisms has a north side facing upwards towards said bowl and a south side facing in an opposite downward direction; or wherein each of said two rectangular prisms has a south side facing upwards towards said bowl and a north side facing in an opposite downward direction (Yu, figures 3 and 7).
Regarding claim 11, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said spindle extends through a first reel (figure 18, spindle 70, not labeled, extends through reel, not labeled), said first reel connected by a belt (figure 18, reference #801) to a second reel (figure 18, see second reel, not labeled, below reference #28), said second reel being rotatable by way of a motor causing said first housing to rotate, by way of said first reel, belt, and said second reel (figure 18, reference #28 and 801; column 10, lines 43-48).
Regarding claim 12, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said first reel, said second reel, and said belt are in a second housing abutted against a spacer (see figure 18 with housing and top wall, not labeled in figure 18, but labeled reference #50 and 50a as indicated in figure 4); and wherein said first housing is abutted 
Regarding claim 13, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said spacer comprises a central portal through which said spindle of said first housing extends (see figure 4, with central portal, not labeled, through which spindle 70 passes through) and four portals equi-spaced from said central portal (figure 6, reference #66).   
Regarding claim 14, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein through each of said portals of said spacer a part of a leg passes there-through, each of said leg elongated in a vertical direction (figure 6, vertical screws). 
Regarding claim 15, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein four caps abut an upper side of said spacer and hold a respective leg of said four legs to a lower side of said spacer (figure 6, reference #66, screws and vertical walls they fasten to located above spacer).  Alternatively, there are many types of fasteners that include nuts (caps) for fastening the screws (legs) that would have been obvious to one of ordinary skill in the art to provide to ensure a more secure connection.  
Regarding claim 16, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said motor is off-center with respect to said bowl (figure 18, reference #28 off center from bowl (reference #22 not labeled in figure 18 but shown in figures 2 and 3)) and said first housing is centered with respect to said bowl (figure 18, not labeled in particular figure, but first housing 22a centered below bowl 22 as shown in figure 3).
Regarding claim 17, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said plate is capable to be magnetized by said two rectangular prism shaped magnets (figure 3, reference #98; column 9, lines 22-30).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkos, Jr. et al. in view of Yu as applied to claim 4 above, and further in view of Andrews et al. (U.S. Patent Pub. No. 2008/0013400).
Regarding claim 18, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  However, the reference does not explicitly disclose said first housing comprising fan blades.  Andrews et al. teaches another magnetic stirrer (title).  The reference teaches wherein the first housing (reference #85) has a fan positioned to a bottom opening to blow air through the bottom exit in order to cool the magnets in the housing and exhaust the air out of the housing through the mounting bracket ([0032]).
Regarding claims 19 and 20, Karkos, Jr. et al. in view of Yu and Andrews et al. discloses all the limitations.  It is noted that the heat source is not positively claimed as a structural limitation, and the reference as modified need only be capable of permitting a heat source to be placed.  The reference as modified is capable for placement of a heat source for heating the contents of the vessel (there are spaces in the housing between the four legs capable of containing a heat source) with the fan being able to circulate the heat through the air gap (reference #54 and 56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH INSLER/Primary Examiner, Art Unit 1774